DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 12-14, 16-17, 22 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wald et al – hereafter Wald – (US 20210353812 A1).

Regarding claim 1, Wald teaches a fan (Fig.5-8) adapted to be mounted to a ceiling (¶49), comprising: 
a hub (Fig.5, 502/508) connected to a plurality of fan blades (Fig.5, 512); 
a motor adapted to rotate the hub (¶185, note “motor inside housing”); 
a housing for housing the motor (¶185, note “motor inside housing”);
a support (Fig.5, 520) adapted to support the hub and motor from the ceiling;
an uplight module (Fig.5, 506) connected to the support, the uplight module including one or more LEDs (Fig.5/7, 506/706; ¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”) supported by an upper support surface (Fig.7/9, horizontal bottom surface of 514) to project light from the LEDs toward the ceiling when the fan is mounted thereto (Fig.5/9);
wherein the uplight module comprises an annular tray (Fig.9, 514) adapted to support the one or more LEDs (Fig.9), the annular tray including a recessed portion including the upper support surface and a peripheral lip (Fig.9).

Regarding claim 3, Wald further teaches the one or more LEDs are adapted to generate UV-C light (¶63).

Regarding claim 5, Wald further teaches the uplight module comprises a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may 

Regarding claim 12, Wald further teaches a fan (Fig.5-8) adapted to be mounted to a ceiling (¶49), comprising: 
a hub (Fig.5, 502/508) connected to a plurality of fan blades (Fig.5, 512); 
a motor adapted to rotate the hub (¶185, note “motor inside housing”); 
a housing for housing the motor (¶185, note “motor inside housing”);
a support (Fig.5, 520) adapted to support the hub and motor from the ceiling;
an uplight module (Fig.5, 506) connected to the support above the hub (Fig.9), the uplight module including one or more lights in the form of LEDs (Fig.5/7, 506/706; ¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”) and an upper support surface (Fig.7/9, horizontal bottom surface of 514), wherein the one or more lights are supported by the upper support surface so as to project light toward the ceiling when the fan is mounted thereto (Fig.5/9); 
wherein the uplight module comprises an annular tray (Fig.9, 514) having the upper support surface adapted to support the one or more lights (Fig.9), the annular tray including a recessed portion including the upper support surface and a peripheral lip (Fig.9).

Regarding claim 13, Wald further teaches the one or more LEDs are connected to a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) contacting on the upper support surface of the tray (Fig.9).

claim 14, Wald further teaches the one or more LEDs are adapted to generate UV-C light (¶63).

Regarding claim 16, Wald further teaches the uplight module comprises a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) adapted to be positioned substantially around the support without dismounting the support from the ceiling (Fig.7/9).

Regarding claim 17, Wald further teaches the circuit board includes one or more LEDs (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) adapted to provide ultraviolet germicidal light toward the ceiling (Fig.7/9).

Regarding claim 22, Wald further teaches a fan (Fig.5-8) adapted to be mounted to a ceiling (¶49), comprising: 
a hub (Fig.5, 502/508) connected to a plurality of fan blades (Fig.5, 512); 
a motor adapted to rotate the hub (¶185, note “motor inside housing”); 
a housing for housing the motor (¶185, note “motor inside housing”);
a support (Fig.5, 520) adapted to support the hub and motor from the ceiling;
an uplight module (Fig.5, 506) connected to the support, the uplight module comprising an annular tray (Fig.9, 514) including a peripheral lip (Fig.9) and one or more lights in the form of LEDs (Fig.5/7/9, 506/706; ¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”) supported by an upper support surface (Fig.7/9, horizontal bottom surface 

Regarding claim 26, Wald further teaches the uplight module comprises a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) adapted to be positioned substantially around the support without dismounting the support from the ceiling (Fig.7/9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353812 A1) as applied to claims 1, 13 and 22, respectively, see above, and further in view of First et al – hereafter First – (US 8,080,203 B2).

Regarding claims 4, 15 and 25, Wald teaches all limitations from claims 1, 13 and 22, see above, however, does not explicitly teach a circuit for generating a signal indicative of a need to service the one or more LEDs.
First teaches a fan (Fig.1, 40) adapted to be mounted to a ceiling (column 2 line 32-33, note “ceiling-mounted apparatus”) and including one or more lights (Fig.2, 50/70; note lights 50 emit UVGI). First further teaches the lights assembly comprise means to control various operating parameters of the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Wald by having a circuit for generating a signal indicative of a need to service the one or more lights based on a time of operation of the lights as taught by First because this would allow maintain constant UVC emission strength based on the number of hours of UVC lamp(s) operation and/or replace the lights when their useful life has been expended.

Claims 7-10, 18-21, 24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353812 A1) as applied to claims 1, 5, 16, 22 and 26, respectively, see above, and further in view of CN 201575354 U – hereafter CN –.

Regarding claims 7, 18 and 28, Wald teaches all the limitations of claims 5, 16 and 26, respectively, see above, however, does not explicitly teach the circuit board comprises a plurality of semi-annular segments adapted to connect together around the support.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41).


Regarding claims 8, 19 and 29, Wald and CN further teach the plurality of semi-annular segments are connected by a flexible connector (CN machine translation ¶38; note that semi-annular segments connecting material 15 may be a wire which is a flexible connector material).

Regarding claims 9, 20 and 27, Wald teaches all the limitations of claims 1, 16 and 26, respectively, see above, however, does not explicitly teach the uplight module comprises a circuit board that is C-shaped, the circuit board is C-shaped or the circuit board is C-shaped and the one or more lights are provided on the C-shaped circuit board.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a C-shaped circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Wald by having the uplight module comprises a circuit board that is C-shaped, the circuit board is C-shaped or the circuit board is C-shaped and the one or more lights are provided on the C-shaped circuit board based on the teachings of CN because this 

Regarding claims 10 and 21, Wald and CN further teach a translucent lens overlying the C-shaped circuit board (Wald Fig.5, 516; ¶186, note “Shield 516 may include quartz glass. The quartz glass may have a transmissivity of UVC light”).

Regarding claim 24, Wald teaches all the limitations of claim 22, see above, and further teaches the one or more LEDs are provided on a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”), however, does not explicitly teach the circuit board comprising a plurality of interconnected segments forming a central opening for receiving the support.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Wald by having the circuit board comprising a plurality of interconnected segments forming a central opening for receiving the support based on the teachings of CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Wald’s ceiling fan LEDs modules.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353812 A1) as applied to claim 1, see above, and further in view of De Siqueira et al – hereafter De – (US 20150110625 A1).

Regarding claim 6, Wald teaches all the limitations of claims 1, see above, however, does not explicitly teach the upper support surface is sloped at an acute angle relative to a horizontal plane.
De teaches a fan (Fig.8) adapted to be mounted to a ceiling (¶1), comprising: a hub (Fig.8, 2) connected to a plurality of fan blades (Fig.8, 3); a motor adapted to rotate the hub (¶35, note “a drive motor”); a support (Fig.8, 14) adapted to support the hub and motor from the ceiling (Fig.8); and an uplight module (Fig.8, 7/15) connected to the support, the uplight module including one or more LEDs (Fig.8, 7/15; ¶43) supported by an upper support surface (Fig.1a, 11; Fig.8 where 7/15 are supported) to project light from the LEDs toward the ceiling when the fan is mounted thereto (Fig.8; ¶44, note “chandeliers 7 will face the ceiling…providing pleasant indirect illumination for the whole environment”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Wald by having the upper support face sloped at an angle relative to a horizontal plane as taught by De because this would help providing pleasant indirect illumination for the whole environment.

Regarding claim 11, Wald teaches all the limitations of claims 1, see above, however, does not explicitly teach the upper support surface is sloped at an angle of 10-45 degrees relative to a horizontal plane.
De teaches a fan (Fig.8) adapted to be mounted to a ceiling (¶1), comprising: a hub (Fig.8, 2) connected to a plurality of fan blades (Fig.8, 3); a motor adapted to rotate the hub (¶35, note “a drive 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Wald by having the upper support face sloped at an angle relative to a horizontal plane as taught by De because this would help providing pleasant indirect illumination for the whole environment; furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the angle of the upper support surface by having the angle being 10-45 degrees relative to the horizontal plane via routine optimization since said angle has been recognized as a result effective variable (MPEP 2144.05 II).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353812 A1) in view of Fanimation (Torch Ceiling Fan - Jan 2018 - Owner's Manual V.01).
Regarding claim 30, Wald further teaches a fan (Fig.5-8) adapted to be mounted to a ceiling (¶49), comprising: 
a hub (Fig.5, 502/508) connected to a plurality of fan blades (Fig.5, 512); 

a housing for housing the motor (¶185, note “motor inside housing”);
a support (Fig.5, 520) adapted to support the hub and motor from the ceiling;
an uplight module (Fig.5, 506) connected to the support above the hub (Fig.9), the uplight module including one or more lights in the form of LEDs for generating ultraviolet germicidal radiation (Fig.5/7, 506/706; ¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”), the uplight module including an annular tray (Fig.9, 514) having a peripheral lip (Fig.9) and a central opening for receiving the support (Fig.9), a fastener for fastening the annular tray to the support, a recessed portion including an upper support surface (Fig.7/9, horizontal bottom surface of 514) adapted to support the one or more lights (Fig.9) so at to project the ultraviolet germicidal radiation toward the ceiling when the fan is mounted thereto (Fig.5/9).
Wald does not explicitly teach a fastener for fastening the annular tray to the support.
Fanimation teaches a fan (Page 18 Fig.1) adapted to be mounted to a ceiling (Page 18 Fig.1, via 1 as shown in Page 9). Fanimation further teaches the ceiling fan including a tray (Page 18 Fig.1, above motor 6, where LEDs 9 are located) connected to a support (Page 18 Fig.1, 2) via a fastener (Page 7 Fig.4; note clip, pin, screws/nuts); note said configuration is a known configuration to securely assemble and rotatably fix non rotating fan components to a ceiling.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Wald by having a fastener for fastening the tray to the support as taught by Fanimation because this configuration is well known in the ceiling fan art to assemble and rotatably fix non rotating fan components to a ceiling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745